Exhibit 10.2
VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”), is made as of the 4th  day of
February, 2015, by and among Innovus Pharmaceuticals, Inc., Nevada corporation
(the “Company”), Novalere Holdings, LLC, a Delaware limited liability company
(the “Stockholder”), and any transferees who become parties to this Agreement as
“Stockholders” in accordance with Subsection 5(a) hereof.
 
RECITALS
 
WHEREAS, the Company, Innovus Pharma Acquisition Corporation, a Delaware
corporation and a wholly-owned subsidiary of the Company, Innovus Pharma
Acquisition Corporation II, a Delaware corporation and a wholly-owned subsidiary
of the Company (“Merger Sub”), and Novalere FP, Inc., a Delaware corporation
(“Novalere”) have entered into that certain Agreement and Plan of Merger (the
“Merger Agreement”), pursuant to which Novalere shall be merged with and into
Merger Sub (the “Merger”);
 
WHEREAS, by virtue of the Merger, the Company shall issue to Stockholder shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share; and
 
WHEREAS, in connection with the Merger and the Merger Agreement, the Company,
the Stockholder and other stockholders of Novalere are entering, simultaneously
with the execution and delivery of this Agreement, into a Registration Rights
and Stock Restriction Agreement (the “Registration Rights Agreement”), pursuant
to which, among other things, the Stockholder is granted certain registration
rights with respect to the Shares;
 
WHEREAS, in order to induce the parties to enter into the Merger Agreement, the
Company and Stockholder have agreed to enter into this Agreement, pursuant to
which, among other things, Stockholder shall agree to vote the Shares in the
manner described in this Agreement.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. M&A Transaction.  During the Term (as defined below), the Stockholder hereby
agrees to vote all of the Shares in favor of, and adopt, any M&A Transaction
approved by the Company’s Board of Directors (the “Board”).  As used herein,
“M&A Transaction” shall mean (i) any consolidation or merger of any other entity
or entities with or into the Company or a subsidiary of the Company; (ii) the
Company’s acquisition of securities of a Target representing a majority of the
voting power of all of such Target’s outstanding voting securities; (iii) the
Company’s acquisition of all or substantially all of a Target’s assets; (iv) any
other acquisition by the Company of securities of any third party; or (v) any
other acquisition by the Company of assets of any third party.
 
2. Board of Directors.  During the Term, Stockholder hereby agrees to vote all
of the Shares in whatever manner shall be necessary to elect and maintain in
office the directors nominated by the Board from time to time (the “Company
Nominees”), and will not attempt to elect or nominate any individuals to the
Board other than the Company Nominees.
 
3. Additional Securities.  During the Term, if the Board resolves to issue
additional securities of the Company for capital raising purposes, the
Stockholder shall vote all of the Shares in favor of any resolutions submitted
by the Board for approval by the Company’s stockholders to carry out and give
effect to such capital raising.
 
4. Term.  Unless earlier terminated in accordance with Section 5(e) of this
Agreement, the term of this Agreement shall be two (2) years following the date
of this Agreement, and shall continue for an additional 18 months thereafter for
so long Stockholder continues to own at least ten percent (10%) of the
outstanding common stock of the Company, for a maximum term of forty-two (42)
months following the date of this Agreement (the “Term”).
 
5. Miscellaneous.
 
(a) In the event that Stockholder distributes or transfers Shares to any of its
members during the Term, each such transferee shall, as a condition precedent to
the Company’s recognizing such transfer, be required to agree in writing to be
subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement in the form attached hereto as Exhibit A.  Upon the execution
and delivery of such agreement by such transferee, such transferee shall be
deemed to be a party hereto as a “Stockholder.”
 
 
 

--------------------------------------------------------------------------------

 
 
(b) This Agreement may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
 
(c) The titles and subtitles used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.
 
(d) All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or (i) personal delivery to the party to be notified;
(ii) when sent, if sent by  electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on the signature pages
hereto, or to the principal office of the Company and to the attention of the
Chief Executive Officer, in the case of the Company, or to such email address,
facsimile number, or address as subsequently modified by written notice given in
accordance with this Subsection (c).  If notice is given to the Company, a copy
shall also be sent to the Company’s General Counsel at the same address of the
Company and if notice is given to Stockholder, a copy shall also be given to
Arthur R. McGivern, c/o Goodwin Procter LLP, Exchange Place, Boston, MA 02109.
 
(e) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance, and
either retroactively or prospectively) only with the written consent of the
Company and the holders of a majority of the Shares then outstanding; provided
that any provision hereof may be waived by any waiving party on such party’s own
behalf, without the consent of any other party.  Notwithstanding the foregoing,
this Agreement may not be amended or terminated and the observance of any term
hereof may not be waived with respect to any Stockholder without the written
consent of such Stockholder, unless such amendment, termination, or waiver
applies to all Stockholders in the same fashion.  The Company shall give prompt
notice of any amendment or termination hereof or waiver hereunder to any party
hereto that did not consent in writing to such amendment, termination, or
waiver.  Any amendment, termination, or waiver effected in accordance with this
Section 5(e) shall be binding on all parties hereto, regardless of whether any
such party has consented thereto.  No waivers of or exceptions to any term,
condition, or provision of this Agreement, in any one or more instances, shall
be deemed to be or construed as a further or continuing waiver of any such term,
condition, or provision.
 
(f) In case any one or more of the provisions contained in this Agreement is for
any reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement, and such invalid, illegal, or unenforceable provision shall
be reformed and construed so that it will be valid, legal, and enforceable to
the maximum extent permitted by law.
 
(g) This Agreement (including any Schedules and Exhibits hereto) constitutes the
full and entire understanding and agreement among the parties with respect to
the subject matter hereof, and any other written or oral agreement relating to
the subject matter hereof existing between the parties is expressly canceled.
 
(h) This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware. The parties agree that the courts within the State of Delaware will
have jurisdiction over all disputes between the parties hereto arising out of or
relating to this Agreement and the agreements, instruments and documents
contemplated hereby. The parties hereby consent to and agree to submit to the
jurisdiction of such courts. Each of the parties hereto waives, and agrees not
to assert in any such dispute, to the fullest extent permitted by applicable
law, any claim that (i) such party is not personally subject to the jurisdiction
of such courts, (ii) such party and such party’s property is immune from any
legal process issued by such courts or (iii) any litigation commenced in such
courts is brought in an inconvenient forum.
 
 
 

--------------------------------------------------------------------------------

 
 
WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.  EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
(i) No delay or omission to exercise any right, power, or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power, or remedy of such
nonbreaching or nondefaulting party, nor shall it be construed to be a waiver of
or acquiescence to any such breach or default, or to any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.  All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 
INNOVUS PHARMACEUTICALS, INC.
 
By: /s/ Bassam Damaj           
 
Name: Bassam Damaj       
                                                               
Title: President and CEO          
 
Address: 9171 Towne Centre Drive, Suite 440
San Diego, CA 92122
 


 
NOVALERE HOLDINGS, LLC
 
By:   /s/ Valerie Jo Friedman       
 
Name:  Valerie Jo Friendman 
                                                                   
Title: Member          
 
Address: 151 Tremont Street
                  Penthouse
                  Boston, MA 02111
 
 
\
 


 
 
 
 
 
 
 
 
Signature Page to Voting Agreement